442 F.2d 1344
Shirley GAINES et al., Plaintiff-Appellants,v.DOUGHERTY COUNTY BOARD OF EDUCATION et al., Defendant-Appellees.
No. 30290.
United States Court of Appeals, Fifth Circuit.
June 7, 1971.

C. B. King, Elliot Holden, albany, Ga., Jack Greenberg, Charles S. Ralston, Henry M. Aronson, Norman J. Chachkin, James M. Nabrit, III, New York City, for appellants.
J. W. Walters, Albany, Ga., for appellees.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.

BY THE COURT:

1
The judgment of the district court as it relates to student assignment is vacated and the cause is remanded with direction that the district court require the school board forthwith to constitute and implement a student assignment plan that complies with the principles established in Swann v. Charlotte-mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554, insofar as they relate to the issues presented in this case.


2
The district court shall require the school boards to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 5 Cir., 1970, 433 F.2d 611, at 618-619.


3
The mandate shall issue forthwith.


4
Vacated and remanded with direction.